DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,5-7,10-12,15-17,20-22,25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,6-7,10-12,15-17,20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US Pat.8,797,985) in view of Montojo et al. (US Pub.2010/0074209).
 In claims 1,6,11,16,21 Larsson et al. discloses a wireless communication method
performed in a base station, the method comprising:
transmitting an indication of a plurality of channel resource sets allocated to a mobile station (see fig.12; step 1210; col.17; lines 40-46; a BS transmits configuration data identifying set of uplink control channel PUCCH resources to a MS. In col.17; lines 65-66; each of the set of PUCCH resources ( a plurality of PUCCH resource sets) is a PUCCH format-3), wherein each channel resource set comprising at least one channel resource (col.17; lines 65-67; the set of uplink control channel resource includes PUCCH resource),

wherein one or more channel resources in a first channel resource set is configured to carry up to two bits (see col.12; lines 15-25; of the set of 4 PUCCH resources assigned, the MS is selected the PUCCH resource to communicate up to 2 bits), and receiving, from the mobile station, a message using a channel resource from one of the first channel resource set and the second channel resource set (see fig.11; steps 1120;1140 col.16; lines 35-50; the MS selects an uplink control channel resource from a set of uplink control channel resources based on an information field in a DCI received by the MS, and transmits an ACK/NACK (a message) in the uplink control channel resource). Larsson et al. further discloses one or more channel resources in a second channel resource set is configured to carry more than two bits (see fig.8, col.12; lines 64-67; three PUCCH resources are configured to send 3 ACK/NACK bits).
Larsson et al. further discloses the indication transmitted to the mobile station is included in a radio resource control (RRC) message comprising at least one channel resource set( See col.7; lines 55-60; the UE-specific  PUCCH resource defined by a cyclic shift, orthogonal spreading code has been preconfigured by RRC signaling), that  includes a physical uplink control channel (PUCCH) format type (see col.15; lines 35-40; the set of preconfigured control resources can be done via RRC using PUCCH Format 3 resources), a starting symbol index (see fig.10; col.13; lines 17-24; starting symbol 0 in the sequence of symbols 0,2,3,4,6); a cyclic shift index (See col.7; lines 55-60; the UE-
Larsson et al. does not disclose the PUCCH length and frequency hopping enable or disable information included in the RRC message.  
Montojo et al. discloses a base station determines a set of resources assigned to a UE; or may assign the Ue with resources selected from the set of resources (see par[0067-0068]. In par[0056,0067] the Ue is assigned PUCCH resources with a frequency hopping  or without frequency hopping via a hop bit ( frequency hopping enable or disable information). Further, in par[0051] the UE is assigned PUCCH resource indices large enough ( PUCCH length) such that uplink transmission of control information from the UE is not necessary limited to the PUCCH region. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Montojo et al. with that of Larsson et al. to assign PUCCH length, frequency hopping information to the UE ‘s PUCCH resources.      
 In claims 2,7,12,17,22 Larsson et al. discloses the plurality of channel resource sets include physical uplink control channel (PUCCH) resource sets, and wherein the one 
In claims 5,10,15,20,25 Larson discloses wherein the message includes an
acknowledgement (ACK) message or a non-acknowledgement (NACK) message ( see
fig.11; step 1140 col.16; lines 35-50; the MS transmits an ACK/NACK (a message) in the
uplink control channel resource).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumura et al. ( US Pub.2021/0152211; Terminal and Base station).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413